Exhibit 10.4

 

FlexShopper, LLC

901 Yamato Road, Suite 260

Boca Raton, Florida 33431

 

  April 30, 2020

 

122 Partners, LLC

Attn.:Mr. Marc Malaga

Managing Member

 

Re: Amendment No. 1 to Subordinated Debt Financing Letter Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Subordinated Debt Financing Letter Agreement between
us, dated January 25, 2019 (the “Letter Agreement”), and the Subordinated
Promissory Note in the principal amount of $1,000,000 issued by the Borrower to
the Lender pursuant to the Letter Agreement (the “Note”). All capitalized terms
used herein without definition have the respective meanings ascribed to them in
the Letter Agreement.

 

This will confirm the agreement of the Borrower and the Lender to amend the
Letter Agreement and the Note as follows:

 

1. Extension of Note. Effective as of the date hereof, the Maturity Date of the
Note is hereby extended through and including April 30, 2021, unless accelerated
by reason of an Event of Default.

 

2. Representations Remain True. In order to induce the Lender to effect the
foregoing amendment, the Borrower hereby represents and warrants to the Lender
that all of the Borrower’s representations and warranties contained in the Note
remain true and correct in all material respects on and as of the date hereof,
and all required consents in connection herewith have been obtained and are in
full force and effect.

 

3. Remainder of Documents Unmodified. Except as expressly set forth herein, all
of the terms and conditions of the Letter Agreement and the Note shall remain
unmodified and in full force and effect. Nothing contained herein shall be
deemed to constitute any agreement of the Lender to effect any further
amendments or modifications of the Letter Agreement or the Note at any time
(whether of a similar or different nature), or to grant to the Borrower any
right to any further modification under or in respect of the Letter Agreement
and the Note.

 



 

 

 

4. Miscellaneous. The provisions contained under the caption “Miscellaneous” of
the Letter Agreement are hereby incorporated herein mutatis mutandis by this
reference, and are expressly made applicable hereto.

 

Kindly confirm your agreement to the foregoing by signing a counterpart copy
hereof in the space provided below.

 

  Sincerely,       FLEXSHOPPER, LLC       By: /s/ Rich House, Jr.               
  Name:  Richard House, Jr.   Title: CEO

 

Acknowledged, Confirmed and Agreed to:       122 PARTNERS, LLC       By: /s/
Marc Malaga   Name:  Marc Malaga   Title: Managing Member  

 



 



 

